DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 17 May 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10, 11, 14, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallistel (US 1677918) further in view of Rous (US 3682370).
Claim 1:  Gallistel discloses a corrugated board shipping case (flat panel cardboard packaging) capable of protecting some flat panel, the corrugated board shipping case (flat panel cardboard packaging) comprises a member 5 (base part), 
Gallistel does not disclose the first side wall being supported at a first angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, to form a first side deformation zone, the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portions) being gable connecting portions, or the first side wall being supported at the first angle by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the first cushioning part and by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the second cushioning part.
Rous teaches a carton 42 having a bottom wall 4, trapezoidal shaped end walls 13 supporting side walls 55 at an angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see fig. 6, 8, and annotated fig. 9 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the members 8 (outer portions) and 
The combination results in the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portion) being gable connecting portions, the member 6 (first side wall) being supported at a first angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the member 5 (base part), and the member 6 (first side wall) being supported at the first angle by at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the first cushioning part and at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the second cushioning part.

    PNG
    media_image1.png
    371
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    113
    444
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    108
    468
    media_image4.png
    Greyscale

Claim 2:  The combination discloses the member 6 (second side wall) being supported at a second angle which is different from zero degrees to the plane which is perpendicular to the member 5 (base part), thereby forming a second side deformation zone (see annotated fig. 1 and 4 above and fig. 6, 8, and annotated fig. 9 above of ‘370).
Claim 3:  The combination discloses the member 6 (second side wall) being supported at a second angle, which is different from 0 degrees, by the first cushioning part (see annotated fig. 1 and 4 above and fig. 6, 8, and annotated fig. 9 above of ‘370).
Claim 4:  The combination discloses the second cushioning part being opposite to the third side (see annotated fig. 1 above).

Claim 8:  Gallistel discloses the member 9 (gable connecting portion) of the first cushioning part being parallel to the base part (see fig. 4).
Claim 10:  The combination discloses the member 8 (outer gable portion) forming an end gable of the corrugated board shipping case (flat panel cardboard packaging) having, in the first cushioning part, a shape of a trapezoid without right angles (see fig. 8 ‘370)
Claim 11:  The combination discloses the members 6 (first and second side wall) leaning inwardly towards the member 5 (base part) (see fig. 8 '370).
Claim 14:  Gallistel discloses the corrugated board shipping case (flat panel cardboard packaging comprising corrugated cardboard having flutes (see fig. 3).
Claim 17:  Gallistel discloses the member 7 (at least a first lid part) being connected to at least one of the members 6 (first and second side walls) (see fig. 1).
Claim 21:  The combination discloses the members 8 (outer gable portions) and members 10 (inner gable portions) of the first cushioning part being perpendicular to the member 5 (base part) (see fig. 2 and 4).
Claim 22:  Gallistel discloses a corrugated board shipping case (flat panel cardboard packaging) capable of protecting some flat panel, the corrugated board shipping case (flat panel cardboard packaging) comprises a member 5 (base part), members 6 (first and second side walls) extending along parallel first and second sides of the member 5 (base part), a member 7 (at least a first lid part) constructed for 
Gallistel does not disclose the first side wall being supported at a first angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, to form a first side deformation zone, the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portions) being gable connecting portions, the first side wall being supported at the first angle by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the first cushioning part and by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the second cushioning part, the second side wall being supported at a second angle which is 10 to 60 degrees to the plane which is perpendicular to the base part, to form a second side deformation zone, or the second side wall being supported at the second angle by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the first cushioning part and by at least one of the inner gable 
Rous teaches a carton 42 having a bottom wall 4, trapezoidal shaped end walls 13 supporting side walls 55 at an angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see fig. 6, 8, and annotated fig. 9 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the members 8 (outer portions) and members 10 (inner portions) to be trapezoidal shaped such that the members 6 (first and second side walls) form first and second side deformation zones, as taught by Rous, in order to protect the sides of held contents from damage.
The combination results in the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portion) being gable connecting portions, the member 6 (first side wall) being supported at a first angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the member 5 (base part), the member 6 (first side wall) being supported at the first angle by at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the first cushioning part and at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the second cushioning part, the member 6 (second side wall) being supported at a second angle of approximately 47 degrees, which falls within .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallistel (US 1677918) and Rous (US 3682370) as applied to claim 1 above, and further in view of Larsen (US 3516593).
Claim 5:  Gallistel discloses the claimed invention except for a cross bar portion extending in a diagonal manner between the outer and inner gable portions through the end deformation zone of the first cushioning part.
Larsen teaches a carton 20 having a bottom wall section 30, first aid cell forming section 40, second air cell forming section 41, third air cell forming section 42, intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45, wherein the intermediate section 43 (cross bar portion) extends in a diagonal manner between the first aid cell forming section 40 and third air cell forming section 42 and the intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45 together form an inner air cell 51 (see fig. 1, 4, and 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first cushioning part to include an intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45 .

Response to Arguments
The specification objections in paragraph 3 of office action dated 16 February 2021 are withdrawn in light of the amended disclosure filed 17 May 2021.
The 35 U.S.C. § 112 rejections in paragraphs 4-9 of office action dated 16 February 2021 are withdrawn in light of the amended claims filed 17 May 2021.
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first angle being 0 to 60 degrees to a plane which is perpendicular to the base part, the first side deformation zone being supported at the first angle by both the first cushion part arranged along a third side of base part and the second cushioning part arranged along a fourth side of the base part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the members 6 shown in figures 1-4 of Gallistel clearly extends at a 90 degree angle to the base part, the Examiner replies that this is a piecemeal argument.
In response to applicant’s argument that none of the inner or outer portions (references number 8 and 10) are gabled and accordingly there is no way for the side wall 6 to extend at an angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, the Examiner replies that these are piecemeal arguments.
In response to applicant’s argument that no rationale has been provided in the outstanding Office Action for why one having ordinary skill in the art would gable members 8 and 10 of Gallistel, and modify member 9 of Gallistel to correspond to the smaller gable size of members 8 and 10, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the members 8 (outer portions) and members 10 (inner portions) to be trapezoidal shaped such that the members 6 (first and second side walls) form first and second side deformation zones, as taught by Rous, in order to 
In response to applicant’s argument that the rationale appears to be that Rous teaches one way of providing angled support, and that one skilled in the art would think of another and different way of providing angled support and that this does not explain why one skilled in the art would have modified Gallistel in a manner different from the teachings of Rous to provide angled support, the Examiner replies that the rationale is not that one skilled in the art would think of another and different way of providing angled support.  The rationale is to protect the sides of held contents from damage.  Further, no “different way of providing angled support” that what is disclosed in Rous is relied upon.  Rous discloses trapezoidal shaped end walls 13 supporting side walls 55 at an angle of approximately 47 degrees to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see fig. 6, 8, and annotated fig. 9 below) and the members 8 (outer portions) and members 10 (inner portions) of Gallistel are modified to be trapezoidal shaped such that the members 6 (first and second side walls) form first and second side deformation zones, as taught by Rous.
In response to applicant’s argument that the inventor of the above-identified application discovered the technique of providing a flat panel cardboard packaging for 
In response to applicant’s argument that end side flaps 50 of Rous are not gabled first cushioning part and the gabled second cushioning part according to the presently claimed invention and that Rous does not disclose an inner gable portion, the Examiner replies that this is a piecemeal argument.
In response to applicant’s argument that even if one having ordinary skill in the art were to follow the teachings of Rous for somehow modifying Gallistel one would not achieve the presently claimed invention, but instead one skilled in the art and following the teachings of Rous would form the zones depicted in Figure 6 by the end flaps 8 and end side flaps 50, the Examiner responds figure 6 of Rous does not depict any triangular zones.  As best the Examiner can determine it appears that the applicant is attempting to argue that one skilled in the art would modify the primary reference to include end flaps 8 and end side flaps 50 instead of modifying the members 8 (outer portions) and members 10 (inner portions) to be trapezoidal shaped such that the members 6 (first and second side walls) form first and second side deformation zones.  Examiner refers to figure 8 of Rous which clearly shows and discloses that the first and second side deformation zones are formed by the side walls 55 being supported at an angle by the side edges of the end walls 13 which are trapezoidal in shape, which applicant agrees with at page 18 lines 4-5 which states that “side wall 55 is clearly supported by the end wall 13”.  Further, a reference may be relied upon for all that it 
In response to applicant’s argument that according to Rous all of the end walls 13 and side walls 15 and 55 are inclined, the Examiner replies that this is a piecemeal argument.  Both Gallistel and Rous disclose side walls supported by side edges of walls forming a cushioning part, members 6 (first and second side walls) supported by side edges of members 8 and 10 (outer and inner portions) of a cushioning part in Gallistel (fig. 2-4) and side walls 55 supported by side edges of trapezoidal shaped end walls 13 of a cushioning part in Rous (fig. 6 & 9).  The teaching of Rous is relevant and directly applicable to Gallistel.
In response to applicant's argument that Rous fails to disclose structure similar to the side protection of Gallistel and that there is no suggestion by Gallistel or Rous that the two different concepts for obtaining side protection could somehow be combined, the Examiner replies that both Gallistel and Rous disclose side walls supported by side edges of walls forming a cushioning part, members 6 (first and second side walls) supported by side edges of members 8 and 10 (outer and inner portions) of a cushioning part in Gallistel (fig. 2-4) and side walls 55 supported by side edges of trapezoidal shaped end walls 13 of a cushioning part in Rous (fig. 6 & 9).  The teaching of Rous is relevant and directly applicable to Gallistel.  Further, it is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, 82 USPQ2d 1385, 1396 (2007). See also id. at 1742, 82 USPQ2d at 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").  Additionally, one of ordinary 
In response to applicant's argument that there is no indication of how a combination of Rous and Gallistel would be arranged and designed, the Examiner responds that the combination results in the members 8 (outer portions) and members 10 (inner portions) of Gallistel being trapezoidal shaped, as taught by Rous, such that the members 6 (first and second side walls) of Gallistel are supported at a first and second angle by side edges of the members 8 (outer portions), members 10 (inner portions), and members 9 (connecting portions) of the first and second cushioning parts to form first and second side deformation zones which improve protection of both sides of some held contents. The longer sides of the trapezoidal shaped members 8 (outer portions) and members 10 (inner portions) of Gallistel are longer than the book, as taught by Rous (see fig. 7) resulting in first and second side deformation zones which improve protection of both sides of some held contents and the member 5 is widened to have the same width as the longer portions of the trapezoidal shaped members 8 (outer portions) and members 10 (inner portions).
In response to applicant's argument that there is no suggestion in any of the documents that such a combination would be successful in providing improved edge protection, the Examiner replies that Rous explicitly discloses that the air cell provides protection. The burden is on the applicant to rebut the presumption of operability and no evidence has been provided to show that there was no reasonable expectation of success. Arguments of council cannot take the place of evidence in the record. 
In response to applicant's argument that adding the type of inclined side protection proposed by Rous would possibly improve the protection of one side (the front or rear side) of the book, while the other side would be left with less protection, the Examiner replies that the combination results in the members 8 (outer portions) and members 10 (inner portions) of Gallistel being trapezoidal shaped, as taught by Rous, such that the members 6 (first and second side walls) of Gallistel are supported at a first and second angle by side edges of the members 8 (outer portions), members 10 (inner portions), and members 9 (connecting portions) of the first and second cushioning parts to form first and second side deformation zones which improve protection of both sides of some held contents. The longer sides of the trapezoidal shaped members 8 (outer portions) and members 10 (inner portions) of Gallistel are longer than the book, as taught by Rous (see fig. 7) resulting in first and second side deformation zones which improve protection of both sides of some held contents. 
In response to applicant's argument that if a person starting from Gallistel would want to improve protection of the book, the only logical and obvious improvement would be to arrange similar rectangular protectors on all sides of the book by adding rectangular side protectors (members 8, 9, 10) not only on the top and bottom of the book, but also on the left and right sides of the book, the Examiner replies that as the Applicant himself has provided an alternative solution as "the only logical and reasonable change", taking away the existing side protection (members 8, 9, 10 of Gallistel) and replacing it on all sides with inclined end walls and side walls (13, 15, 55 of Rous) (see Remarks dated 24 August 2020 page 12 lines 7-12).  There are clearly multiple possible solutions to the problem. Further, Rous teaches trapezoidal shaped 
In response to applicant’s argument that the second difference is that claim 1 provides that “at least one of the first cushioning part and the second cushioning part includes an open end, and the first side wall is supported by the open end of the at least one of the first cushioning part and the second cushioning part”, the Examiner replies that he agrees with applicants assertion at page 13, line 4 that “Gallistel teaches that the cushioning part has an open end”.  From figure 3 and annotated fig. 2 above it can clearly be seen that Gallistel discloses the member 6 (first side wall) being supported by the open end of the at least one of the first cushioning part and the second cushioning part.  
In response to applicant’s argument that the first side wall being supported at a first angle, which is 10 to 60 degrees to a plane which is perpendicular to the base part is not disclosed by Gallistel, the Examiner replies that this is a piecemeal argument.
In response to applicant’s argument that Rous describes a design where the side flaps 10 and 50 are needed to close the ends of the cushioning part and in view of this one skilled person would not tilt the first sidewall without adding side flaps as taught by Rous, the Examiner replies that the rejection at hand does not rely on the embodiment of figure 2 which has flaps 10.  Further, the relied upon disclosure, that of figure 7, includes a spacing between the end wall 13 and the inner portion 50’ of the end side flaps 50 such that the inner portion 50’ does not close any cushioning part of Rous (see fig. 7 & 8).  Further, one of ordinary skill in the art would recognize that Rous discloses the end side flaps 50 being for assisting in positioning articles 66 centrally of the bottom wall and preventing articles 66 from sliding laterally into the oblique air cells and would not modify Gallistel to include these end side flaps 50 to close the open ends of the cushioning parts as the held content of Gallistel is not present at this location. 
In response to applicant’s argument that looking Rous at Figures 6 and 8, the structure formed by the end wall 13 and the side flap 50 does not form and open end upon which the side wall 5 would rest, the Examiner replies that this is a piecemeal argument.  Further, figure 8 clearly depicts the end wall 13 at score line 12 being spaced from the side flap 50.  This is further shown in figure 7.
In response to applicant’s argument that the feature of an open end that supports the side wall is missing from any combination of Gallistel and Rous, the Examiner replies that Gallistel discloses at least one of the first cushioning part and the second cushioning part including an open end, and the member 6 (first side wall) is supported by the open end of the at least one of the first cushioning part and the second cushioning part (see annotated fig. 1, 2, and 4 below).  The modification in view of Rous 
In response to applicant’s argument that in Rous there is no open end of the deformation zone because the inner portion 50’ of the side flap 50 closes the side flap 50, the Examiner replies that this is a piecemeal argument.  Further, figure 8 clearly depicts the end wall 13 at score line 12 being spaced from the side flap 50.  This is further shown in figure 7.  
In response to applicant’s argument that in Rous the side flaps 50 are required to prevent the side edge 13 from collapsing downwards and they are indeed formed to close the end which is evident from Fig. 8 where it is clearly seen that side wall 55 rests on a closed end (i.e. the side edge 13 and the side flap 50), the Examiner replies that none of these assertions can be found anywhere in the disclosure of Rous and appear to be drawn from thin air.  Further, these arguments are piecemeal arguments and figure 8 clearly depicts the end wall 13 at score line 12 being spaced from the side flap 50.  This is further shown in figure 7.
In response to applicant’s argument that the disclosure of Rous of the side wall 55 protruding outwards at the corner 66 to provide desired greater protection at the corners is a clear teaching away from the modification of Gallistel argued in the outstanding Office Action because one skilled in the art would not apply the slanted side wall to the cushioning part of Gallistel since such a modification would remove the corner protection taught by Rous, the Examiner replies that nothing the disclosure of Rous criticizes, discredits, or otherwise discourages the solution as is required for a teaching away. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLAN D STEVENS/Primary Examiner, Art Unit 3736